Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, it appears the specification does not disclose an operation when “no fault conditions” exist. Therefore, it is not clear how the operational modes are changed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 36 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersen et al. (7,518,444), hereafter called ANDERSEN.
Regarding claims 36 and 37, ANDERSEN (Figs. 1 and 2) discloses a PWM system having feedback and feed-forward protection, which also operated as a class-D amplifier circuit comprising: a PWM controller, see Figure 2, can be read as a controller configured to control the Class-D amplifier circuit to selectively transition between an open-loop operational mode and a closed-loop operational mode based on indication of amplitude of the input signal (100), wherein open/close of the feedback path is describe throughout the specification.

Claim(s) 18, 19, 21-23 and 32-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. (20040266366), hereinafter called ROBINSON.
Regarding claim 18, 32 and 34, ROBINSON (Figs. 1 and 2) disclose a switching amplifier operable as a class-D amplifier comprising polar/first mode and linear/second mode, wherein amplifier operates in the linear/second mode for input amplitude/characteristic signal levels at or below the first threshold level TL and the polar/first mode for amplitude signal levels at or above the second threshold level TP, see para. [0039].
Regarding claim 19, wherein first and second thresholds are different, see para. [0043].
Regarding claim 21, wherein characteristic is an indication of an amplitude of the input signal, see para. [0039].
Regarding claim 22, wherein polar/first mode can be read as a closed-loop mode and the linear/second mode can be read as an open-loop mode.
Regarding claim 23, wherein mode select (16) operable as a controller for selecting modes based on the input signal.
Regarding claims 33 and 35, only specify intended uses of the invention which are not given any patentable weight as they do not materially effect to the final product claimed. The limitation “a portable device; a battery power device; a computing device; a communications device; a gaming device; a mobile telephone; a personal media player; a laptop, tablet or notebook computing device” is seen to define intended use of the invention, wherein MURI can be utilized in one of the devices claimed.


Claim(s) 18 and 32-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muri et al. (5,382,915), hereinafter called MURI.
Regarding claim 18, 32 and 34, MURI (Fig. 1) a bridge circuit (182) operable as a Class D amplifier configured to change between first and second operational modes based on a characteristic of an input signal (102), wherein the amplifier operates in a first operational mode when said characteristic is above a first characteristic threshold (104) and operates in a second operational mode when said characteristic is below a second characteristic threshold (104), see column 3, lines 32-57, wherein controller (106) compares input signal/voltage (102) with threshold voltage (104) and generates control signals (120, 184) based on the comparison. 
Regarding claims 33 and 35, only specify intended uses of the invention which are not given any patentable weight as they do not materially effect to the final product claimed. The limitation “a portable device; a battery power device; a computing device; a communications device; a gaming device; a mobile telephone; a personal media player; a laptop, tablet or notebook computing device” is seen to define intended use of the invention, wherein MURI can be utilized in one of the devices claimed.

Allowable Subject Matter
Claims 24-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 24-31, prior art does not teach the controller comprises a signal selector for controlling an extent to which a feedback signal in the feedback path contributes to the forward signal path.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18, 36 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 and 18 of U.S. Patent No. 10,461,714. Although the claims at issue are not identical, they are not patentably distinct from each other because all claimed limitations are present in the patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843                                                                                                                                                                                             

.